Vacated by Supreme Court, June 21, 2010



                                UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 09-4065


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRANCE ANTWAN WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-cr-00160-D-1)


Submitted:    October 26, 2009                Decided:   November 24, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Terrance          Antwan    Williams      appeals       his   conviction       of

possession of a firearm after having been convicted of a crime

punishable by more than one year of imprisonment, in violation

of    18    U.S.C.     §   922(g)        (2006),    and    his    322-month         sentence.

Williams pled guilty, without a plea agreement, to possession

with intent to distribute more than fifty grams of cocaine base,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2006) (Count

One),       possession      of     a     firearm     in    furtherance         of     a    drug

trafficking crime, in violation of 18 U.S.C. § 924(c) (2006)

(Count Two), and the felon-in-possession charge (Count Three).

On appeal, Williams argues that his conviction and sentence must

be vacated because the predicate crimes used to determine that

he was a felon and that he qualified for sentencing as a career

offender       were     not       punishable       by     more    than       one    year     of

imprisonment.          He also argues that the district court committed

procedural error in failing to adequately consider his request

for     a   downward       variance       based    on     the    sentencing         disparity

between powder and crack cocaine.                  We affirm.

              In the presentence report (PSR), the probation officer

concluded that Williams qualified for sentencing as a career

offender       based       on     two     prior    North        Carolina      state       court

convictions      for       possession       with    intent       to   sell    and     deliver

marijuana.       After he received the PSR, Williams filed a motion

                                               2
to withdraw his guilty plea.          In the motion, he asserted that he

was actually innocent of the felon-in-possession charge in Count

Three,   and    did    not    have     the          required       predicate     felony

convictions for career offender sentencing, because his prior

state drug convictions were not punishable by more than one year

of   imprisonment.     He    based    this        argument     on      the   then-recent

decision in United States v. Pruitt, 545 F.3d 416 (6th Cir.

2008), which interpreted the North Carolina sentencing statutes

to   require   examining     each    defendant’s           prior    record     level    to

determine if a particular crime was punishable by more than one

year of imprisonment.        The Government opposed Williams’ motion,

relying on this court’s decisions in United States v. Harp, 406

F.3d 242 (4th Cir. 2005), and United States v. Jones, 195 F.3d

205 (4th Cir. 1999).

           At sentencing, the district court concluded that Harp

and Jones remained controlling in the Fourth Circuit, and denied

the motion to withdraw Williams’ guilty plea to the felon-in-

possession count.      The court also overruled Williams’ objections

to    career    offender      status          and     adopted          the    Guidelines

calculations in the PSR.            The court sentenced Williams to the

bottom of the Guidelines range of 262 months on Count One, a

consecutive    sixty   months   on     Count        Two,    and    a    concurrent     120

months   on    Count   Three,       for       a     total     of       322   months     of



                                          3
imprisonment,      five   years    of     supervised     release,   and   a   $300

special assessment.

            Williams first asserts that the district court erred

in denying his motion to withdraw his guilty plea, based on the

same arguments asserted in the district court.                   He argues that

his conviction on Count Three and his career offender sentence

must be reversed, because he had not previously been convicted

of a crime punishable by more than one year of imprisonment.                    He

again relies on Pruitt, and argues that the decisions in Jones

and Harp are no longer good law in light of the Supreme Court’s

decision in United States v. Rodriquez, 128 S. Ct. 1783 (2008).

            A district court’s denial of a motion to withdraw a

guilty   plea     is   reviewed     for    abuse    of   discretion.      United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                         The

defendant   has    the    burden    of    demonstrating     “a   fair   and   just

reason” for withdrawal.           Fed. R. Crim. P. 32(e); Ubakanma, 215

F.3d at 424.       A “fair and just reason” is one that challenges

the fairness of the guilty plea colloquy conducted pursuant to

Rule 11 of the Federal Rules of Criminal Procedure.                       United

States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995).

            In    determining      whether    the   trial   court   abused     its

discretion in denying a motion to withdraw a guilty plea, six

factors are considered.           United States v. Moore, 931 F.2d 245,

248 (4th Cir. 1991).        Williams asserts that he is factually and

                                          4
legally innocent of the felon-in-possession count because he has

not been convicted of a crime punishable by more than one year

of   imprisonment.         Using    the    same       legal     basis,    Williams       also

argues that he was improperly sentenced as a career offender.

In     considering     the       district       court’s         application        of    the

Guidelines, this court reviews factual findings for clear error

and legal conclusions de novo.                 United States v. Allen, 446 F.3d

522, 527 (4th Cir. 2006).

              Williams argues that Pruitt correctly interpreted and

applied Rodriquez to the North Carolina sentencing scheme, and

therefore his two drug convictions were not punishable by more

than    one   year    of    imprisonment.             This      court    has     repeatedly

rejected Williams’ argument.                   Jones rejected analysis of the

sentencing      situation        faced    by    a     particular         North    Carolina

defendant in favor of looking at the maximum sentence that could

be imposed on any defendant convicted of a particular crime.

Jones, 195 F.3d at 207.            Harp rejected a challenge to the Jones

methodology     and    held      that    the    crime      of    which     Williams       was

convicted,     possession        with    intent     to    distribute       marijuana      in

North     Carolina,    is     punishable         by      more     than    one     year     of

imprisonment and thus constitutes a controlled substance offense

for purposes of career offender sentencing.                        Harp, 406 F.3d at

245-47.       Further,      “a    panel    of     this     court    cannot       overrule,

explicitly or implicitly, the precedent set by a prior panel of

                                            5
this court.      Only the Supreme Court or this court sitting en

banc can do that.”         Scotts Co. v. United Indus. Corp., 315 F.3d

264, 271-72 n.2 (4th Cir. 2002) (internal quotation marks and

citations     omitted).           We      conclude         that     the     district    court

properly denied Williams’ motion to withdraw his guilty plea and

overruled his objection to career offender status.

             Williams also argues that the district court committed

procedural    error       in    failing         to     address      his     request    for   a

downward variance based on the crack-powder cocaine disparity.

This court reviews a sentence for reasonableness under an abuse

of discretion standard.               Gall v. United States, 552 U.S. 38, __,

128 S. Ct. 586, 597 (2007).                         This review requires appellate

consideration        of        both       the        procedural           and   substantive

reasonableness of a sentence.                       Id.     After determining whether

the district court properly calculated the defendant’s advisory

Guidelines    range,      this    court         must       then   consider      whether   the

district     court    considered          the        18    U.S.C.    §      3553(a)    (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                               Id. at 596-97;

see United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009)

(holding that, while the “individualized assessment need not be

elaborate or lengthy, . . . it must provide a rationale tailored

to   the   particular      case       .   .     .    and    [be]    adequate     to    permit

meaningful appellate review”).                      Finally, this court reviews the

                                                6
substantive reasonableness of the sentence.                            United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

            Our review of the record leads us to conclude that the

district court fully and adequately considered Williams’ request

for a variance as well as his request that the court calculate

his   offense     level      using       the   powder        cocaine   Guidelines.        The

district court made “‘an individualized assessment based on the

facts presented.’”               Carter, 564 F.3d at 328 (quoting Gall, 128

S. Ct. at 597).            We are also satisfied that the court complied

with our instruction that “‘[t]he sentencing judge should set

forth    enough       to     satisfy       the       appellate      court    that    he   has

considered the parties’ arguments and has a reasoned basis for

exercising      his        own     legal    decisionmaking           authority.’”         Id.

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)); see

United States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007).

            Accordingly,            we     affirm       Williams’         convictions     and

sentence.      We dispense with oral argument because the facts and

legal    contentions         are     adequately        presented       in   the     materials

before   the    court        and    argument         would    not   aid     the   decisional

process.

                                                                                    AFFIRMED




                                                 7